 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewhouseBroadcastingCorporation d/b/a WAPI-TV-AM-FMandAlgie V. Surratt,et al., Petition-ers and International Brotherhood of ElectricalWorkers, Local Union #253, AFL-CIO,Union.Case 10-RD-414July 20, 1972DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Stephen D.Hise on November 2 and 3,1971.Following thehearing,pursuant to Section102.67of the NationalLabor Relations Board Rules and Regulations, Series8,as amended,thiscasewas transferred to theNational Labor Relations Board for decision.There-after,thePetitioners,Employer,and Union filedbriefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error.The rulings are herebyaffirmed.Upon the entire record in this case,theBoardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act,and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioners,employees of the Employer,assert that the Union,which has been certified as theexclusive bargaining representative of the employeesdesignated in the petition,isno longer a representa-tive as defined in Section 9(a) of the Act.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and(7) of the Act.4.Petitioners seek a decertification election in thesame unit for which the Union was previouslycertified,that is, all employees in the engineeringdepartmentatWAPI-TV-AM-FM, excluding super-visors. Petitioners would include in this unit assistantstaff engineers and projectionists on the ground thatthey were by stipulation included in the unit andvoted in the election which resulted in the Union'scertification.The Union contends that the assistantstaff engineers are supervisors and should be exclud-ed.The Employer agrees with the Petitioners'position, but contends further that if the eligibility ofthe assistant staff engineers is to be redetermined,then that of the projectionists should also bereexamined and it would exclude them.Petitioners and the Employer argue that, since theunit in a decertification election should coincide withthe unit for which the union was certified, and theassistant chief engineers were included in the unitand voted in the election which resulted in theUnion's certification, they should also be included inthe present unit and permitted to vote. We find nomerit in this argument. Supervisors by statute areexcluded from the coverage of the Act. The Board isthereforewithout jurisdiction to include them in abargaining unit. If the position of the Petitioners andthe Employer was adopted, and the Union won thedecertification election, the Board would have tocertify that the supervisors were included in thebargaining unit for which the Employer was requiredto bargain. But the Board is prohibited from doingthis.Accordingly, even if supervisors were includedin the bargaining unit for which a union was certifiedby stipulation of the parties, the Board must excludethem in a subsequent decertification election involv-ing the certified unit.'We shall therefore examine thestatusof assistant chief engineers to determinewhether they are supervisors.There are 20 employees in the engineering depart-ment: 5 plus an assistant chief engineer in the radiosection, and 13 plus an assistant chief engineer in thetelevision section.The engineering department isunder the overall supervision of a chief engineerwhose supervisory status is conceded. The employeesin the radio engineering section keep AM and FMtransmitters on the air, take necessary readings fromthem, load tapes and cartridges containing music andcommercialmessages,watch controls for properaudio signal level, and perform maintenance workboth at the main station and two remote locations.Television engineering section employees performvideo switching (moving from one source or programto another), projection (loading in proper sequencefilms and slides), and monitoring the video level ofcameras and maintenance work as necessary.The Employer and Petitioners assert that theassistant chief engineers in the radio and televisionsections direct other employees in a routine way,exercising no independent judgment. They contendthat, at most, the assistant chief engineers are highlyskilled technicianswho act as leadmen and areconduits of orders from the chief engineer to otherunit technicians with skills closely comparable to1The IllinoisCanning Company,125 NLRB 699198NLRB No. 60 WAPI-TV-AM-FM343their own. The Employer, however, did not have theassistant chief engineers testify regarding their dutiesso that their authority has to be determined from thetestimony of technicians working in the radio andtelevision sections and that of management officials.From such testimony we find that both assistantchief engineers, Heerten and Pierce, are supervisorswithin the meaning of Section 2(11) of the Act. Whilethe record shows that the assistant chief engineerslack authority to hire, discharge, lay off, promote, oradjust the grievances of other technicians (who likethemselves hold first-class engineer licenses) it alsoshows that assistant chief engineers have full authori-ty responsibly to direct the work of other techniciansin the respective radio and television sections of theengineering department.Thus, radio technician Smith testified that when hewas hired by the general manager (Grisham) in thepresence of Assistant Chief Engineer Heerten andthe then Chief Engineer Sanderson, he was told byGrisham that his "immediate boss" would beHeerten and "if I had any problems concerning myjob, the description of my duties, my scheduling, oranything of that nature, that first to go to Mr. LouisHeerten who was my immediate supervisor." Smithfurther testified that Heerten regularly prepared hiswork schedule, and has posted memoranda changinghis shift from his regular work schedule when there isneed for him to cover remote broadcasts away fromthe station and special events. Smith also testifiedthat to switch work assignments with other employ-ees requires his assistant chief engineer's approval,and that his requests for time off are also directed toHeerten for approval.Kyle, a television technician hired by present ChiefEngineer Gross, testified that he was introduced toAssistant Chief Engineer Pierce by Gross and wastold,"this is your supervisor. If you have anyproblems to come to him, if you're sick, call him, ifyou have any problems or questions he'll be glad tohelp you with it." Kyle testified that his normal workschedule is posted by his assistant chief engineer andthat in trouble or emergency situations his responsi-bility is to communicate promptly with Pierce andobtain necessary assistance.In addition to the above, it is clear from the recordthat both radio and TV technicians normally filediscrepancy reports when a broadcast operation isnot properly carried out and that assistant chiefengineers in such sections have the responsibility ofquestioning the technician originating the report todetermine the reason for the faulty operation and tocorrect the unsatisfactory condition. Assistant chiefengineers check for accuracy all timesheets submit-ted by technicians and have authority to schedulework for them on ordinary off days, when stationoperations require.Assistant chief engineers postwritten schedules for all necessary technical mainte-nance work by radio and television technicians, andcheck such work to see that it is properly performed.Further, they assign particular technicians as theworkload or nature of developing events may requirein day-to-day station operations.Chief Engineer Gross, when questioned concerningthe authority of assistant chief engineers, testified oncross-examination that their normal function is toassist and supervise the technical operations of theengineering department and to "take over" his jobduring his periodic trips to remote relay stations ofthe Employer, acting as chief engineer in his absence.His testimony also corroborates that of radio andtelevision technicians that they have, upon beinghired, been informed by him that they are to functionsubject to the direction of the assistant chiefengineers in their respective sections of the depart-ment, and that they are required to follow thedirections they receive from the assistant chiefengineers. In view of the foregoing, we conclude thatassistant chief engineers in both the radio andtelevision sections of the engineering department unitare supervisors within the meaning of Section 2(11)of the Act. We therefore exclude them from the unit.2The further question to be decided is whether twoprojectionists in the television section are to beexcluded from the unit at the request of theEmployer, which contends that they are not as highlyskilled as the other technicians and therefore shouldbe excluded. In this regard the Employer calls ourattention to the fact that the projectionists have onlythird-class licenses whereas technicians included inthe unit have first-class licenses.While the recordshows that the projectionists cannot make certaintechnical adjustments to the television transmitter inthe television section where they work, or sign thestation's transmitter log, it also shows that theyperform virtually all other functions of televisiontechnicians who hold first-class engineering licenses.Thus, the projectionists perform such duties asloading film, slides, and video tapes in propersequence, handling shading shifts to maintain properprojection quality in transmission, and a full range ofstationmaintenance work. We find on the basis ofthe above evidence that the two television projection-istshave a sufficient community of work interestswith other technicians in the engineering departmentto warrant their inclusion in such unit.In any event, since, by agreement of the parties, theprojectionists were included in the unit for which the2Duveroy & Sons, Inc,177 NLRB 538,Central Machine & Tool Workers,171 NLRB 1080 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion was certified, and since no statutory provisionor policy requires their exclusion therefrom, as in thecase of the assistant chief engineers dealt withpreviously herein, we find that the projectionistsshould not be excluded from the present unit. For itiswell established that the scope of the unit in adecertification election should be coextensive withthe certified or recognized bargaining unit.3On the basis of the foregoing evidence, we find thatallemployees employed by the Employer in theengineering department of its radio and televisionfacility,WAPI-TV-AM-FM, Birmingham,Alabama,including television projectionists,but excludingassistant chief engineers, office clerical employees,production employees,guards,and other supervisorsas defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]3Booth BroadcastingCompany,134 NLRB 817, 822,The Illinois CanningCo, 125NLRB699